Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1, 10 and 18 are amended.
Claim Objections
The claims in this application do not commence on a separate sheet or electronic page in accordance with 37 CFR 1.52(b)(3) and 1.75(h). Claims 1-18 are in separate sheet while rest of claim 18, claim 19 and claim 20 are in a different sheet associated with Remarks.
Appropriate correction is required in response to this action.
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that arts of record do not discloses the amended limitation, Let first revise the specification. In [0012], Class D for example is not associated because it is not relevant to the code changed. and in [0011] under testing may leave http examples.
Weiner is directed to selecting a subset and only a sub set of tests that are relevant to the code or application branch that is under testing. In Weiner, a small extent of changes to code units or data units of software product 630 may be tested by running, for example, only 5% of available software tests, rather than running 100% the software tests, thus saving time and freeing up computational resources for other tasks.
Among those tests that are irrelevant, Weiner discloses the following:
[0143] “Additionally, many of the software tests might not actually test code units or data units that have changed, or even test code or data units that interact with the code or data units that have changed. Running such tests may thus consume time without evaluating the effect of changes between the first and second versions on performance of software product 630.”;

Because those tests are not associated, related, irrelevant to the code, executing them consume time, resources without evaluating any effect on code changes.
For that reason, only a subset of test are only executed: relevant and related to code changes:
[0146] “Looking at FIG. 6D, code unit 610 is executed in response to execution of tests 602 and 604 against software product 630. Similarly, code unit 618 is executed in response to execution of test 604 against software product 630. Looking at FIG. 6E, data unit 624 is accessed or modified in response to execution of tests 602 and 604 against software product 630. Changes to code units 610 and 618 and data unit 624 can thus be evaluated by execution of software tests 602 and 604, but not test 600”;

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims
Place holders
Functions
1
Testing tool
Transform, test, map, determine, retest
3
Testing tool
Determine, retest
6
Testing tool
retest


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al (US 20200125485A1) hereinafter “Weiner” in view of Zaniolo et al (US 20060187848A1) hereafter “Zaniolo”.


As per claim 10, Wiener discloses a method comprising:
transforming a plurality of application classes of an application, such that each respective class of the plurality of application classes is configured to track usage of the respective class:
[0130] “To that end, software product 630 may be modified (e.g., injected) with additional code that allows the testing device to determine which code units or portions thereof are being executed and which data units or portions thereof are being accessed or modified by the software tests. The additional code might be injected into software product 630 temporarily for the purpose of determining code coverage, but might not form part of a publicly-available release of software product 630. In an example implementation, each code unit may be modified to write to a log file when it is invoked. The log file may then be read to determine the software control flow resulting from execution of a given software test. In another example, each code unit may be modified to add software tracing calls to generate an indication of the code units executed by a given software test.”
[0124] Code units 606-622 may represent a plurality of different levels of code aggregation (i.e., code hierarchy) corresponding to different levels of granularity. For example, code units 606-622 may represent code files, functions, classes (i.e., object-oriented programming classes), methods within classes, statements, lines, branches, or instructions (i.e., assembly or binary instructions), among other possibilities.

testing the application with a plurality of tests:
[0122] FIG. 6A illustrates software control flow of an example software product 630 resulting from testing of software product 630 by a plurality of software tests;
 
Which include unrelated tests:
[0143]” Additionally, many of the software tests might not actually test code units or data units that have changed, or even test code or data units that interact with the code or data units that have changed. Running such tests may thus consume time without evaluating the effect of changes between the first and second versions on performance of software product 630.
Examiner interpretation:
tests may be relevant or irrelevant to the application code changes.


- 18 -Atty Docket No. 0816028.00416/20211073US while testing the application, mapping which respective classes of the plurality of application classes are used by respective tests of the plurality of tests:
[0137] “The code coverage data determined for each of tests 600, 602, and 604 may be used to determine a first mapping between (i) software tests 600, 602, and 604 and (ii) one or more of code units 606-622. FIG. 6D illustrates an example first mapping. Test 600 is mapped to each of code units 606, 608, 616, 620, and 622, as represented by the “X” in the corresponding cell of the table shown in FIG. 6D. That is, test 600 is mapped to each code unit of software product 630 that is invoked by execution of test 600. Test 600 is mapped to code units based on the code coverage data collected for test 600. Similarly, test 602 is mapped to code units 610 and 616, and test 604 is mapped to code units 610, 612, and 618. The mappings for test 602 and 604 are similarly based on the code coverage data collected for these respective tests. Notably, the mapping illustrated in FIG. 6D corresponds to the control flow shown in FIG. 6A

 
determining that a first class of the plurality of application classes is used by a subset of tests of the plurality of tests, wherein the subset of tests includes a first test and a second test of the plurality of tests:
Fig. 6D and [0137] “Test 600 is mapped to code units based on the code coverage data collected for test 600. Similarly, test 602 is mapped to code units 610 and 616, and test 604 is mapped to code units 610, 612, and 618. The mappings for test 602 and 604 are similarly based on the code coverage data collected for these respective tests. Notably, the mapping illustrated in FIG. 6D corresponds to the control flow shown in FIG. 6A

responsive to the first class of the plurality of application classes being modified:
[0144]” The testing device may compare the first and second versions of software product 630 to identify code and data units that have been modified or changed between the first and second versions. For example, the testing device may identify that code units 610 and 618 as well as data unit 624 have changed between the first and second versions, as indicated by these units having a vertical line pattern in FIG. 7.”

 retesting the application with only the subset of tests based on determining that the first class is used by the subset of tests:
[0146] “Looking at FIG. 6D, code unit 610 is executed in response to execution of tests 602 and 604 against software product 630. Similarly, code unit 618 is executed in response to execution of test 604 against software product 630. Looking at FIG. 6E, data unit 624 is accessed or modified in response to execution of tests 602 and 604 against software product 630. Changes to code units 610 and 618 and data unit 624 can thus be evaluated by execution of software tests 602 and 604, but not test 600”;
  
But not explicitly:
which directly accesses endpoints or sends messages:

Zaniolo discloses:
Tests which directly accesses endpoints or sends messages:
[0030] “[If the endpoint is available, for example, if the user has left work and is not using the endpoint, the endpoint will be available to the system for network testing (“Yes” branch). The endpoint switches from normal operation mode to testing mode (block 410). The endpoints generate or receive network testing traffic based on the request received by the endpoint (block 412). The endpoints record parameters of the network testing (block 414). The recorded parameters are sent from the endpoints that record the data to a server for analysis (block 416). The endpoints have completed testing and switch from testing mode back to operation mode (block 418). The testing data can be analyzed by the system and the network testing is completed (block 420).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Zaniolo into teachings of Weiner to select a plurality of software tests to execute on the first branch as updated based on (i) a portion of the first branch modified by the source code update and (ii) the predetermined checkpoint within the development cycle and merge the source code update with branches of a software product, while saving time and freeing up resources.
 Furthermore, to efficiently and effectively generating and testing network traffic conditions, and receives the network traffic for network testing purposes to ensure that the testing system collects the network testing data and works with network security

As per claim 11, the rejection of claim 10 is incorporated and furthermore Wiener discloses:
wherein the subset of tests is a first subset of tests,
[0126] Execution of test 600 against or on software product 630 may cause execution of code units 606, 608, 616, 620, and 622, and may cause software product 630 to access or modify data unit 614:
[0127] Similarly, execution of test 602 against or on software product 630 causes execution of code units 610 and 616, and accessing or modification of data unit 624, as indicated by the dashed line pattern.
[0128] Likewise, execution of test 604 against or on software product 630 causes execution of code units 610, 612, and 618, and accessing or modification of data units 624 and 626, as indicated by the dotted line pattern.
Examiner interpretation:
Class 616 is executed by test 600(second) and 602(first).

 the method further comprising: 
determining that a second class of the plurality of application classes is used by a second subset of tests of the plurality of tests, wherein the second subset of tests includes the first test and a third test of the plurality of tests:
Fig. 6D.
Examiner interpretation:
 Class 610 is executed by test 602(first) and 604(third).

 and responsive to the second class of the plurality of application classes being modified, retesting the application with the second subset of tests based on determining the second class is used by the first test and the third test:
[0146] “data unit 624 is accessed or modified in response to execution of tests 602 and 604 against software product 630. Changes to code units 610 and 618 and data unit 624 can thus be evaluated by execution of software tests 602 and 604, but not test 600.”
  
As per claim 12, the rejection of claim 10 is incorporated and furthermore Wiener discloses:
 wherein tracking usage of the respective class includes recording any use of the respective class of the plurality of application classes:
[0138] The first mapping may additionally include various parameters, including the code coverage data, associated with execution of a particular code unit in response to a given software test. For example, the first mapping may indicate that code unit 610, when executed in response to software test 604, takes 5 seconds to execute, uses 206,032 kilobytes of memory, invokes covers 90% of the classes within code unit 610, and invokes 75% of the instructions within code unit 610, among other execution parameters. Each combination of code unit and software test marked by an “X” may be associated with similar parameters. As described in more detail below, these parameters may be used in determining sets of software tests that, as a combination, meet desired execution criteria  

As per claim 13, the rejection of claim 10 is incorporated and furthermore Wiener discloses:
wherein mapping which respective classes of the plurality of application classes are used by respective tests of the plurality of tests includes recording which respective classes were accessed for each test of the plurality of tests:
[0132] FIG. 6B illustrates example code coverage data that may be generated based on execution of test 600 against software product 630. The code coverage data may indicate, for each of code units 606-622, the extent to which classes, methods, lines of code, code branches, and instructions, among other possibilities, are executed by software test 600. Notably, the format of the code coverage data may depend on the level of code abstraction, code aggregation, or code hierarchy represented by code units 606-622 (e.g., file, class, method, function, branch, etc.)”;
  See also fig 6D and 6E.
As per claim 14, the rejection of claim 10 is incorporated and furthermore Wiener discloses:
retesting the application each time a respective class of the plurality of application classes is modified:
[0142] The first and second mappings may be used by the testing device to select software tests to execute against software product 630 when code units or data units of software product 630 are modified”;  


As per claim 16, the rejection of claim 10 is incorporated and furthermore Wiener discloses:
wherein transforming the plurality of application classes includes configuring each of the plurality of classes to perform a data store to record any usage of a method:
  [0130] “The additional code might be injected into software product 630 temporarily for the purpose of determining code coverage, but might not form part of a publicly-available release of software product 630. In an example implementation, each code unit may be modified to write to a log file when it is invoked.
[0179] “Execution of the tests may generate feedback data indicating results of the software tests. The results may include, among other information, whether the first branch passed or failed a given software test, any generated errors, warnings, or other output of the given software test, an execution time of the given test, and a computing resource usage by the given test, among other parameters. The feedback data may be transmitted by testing server 904 to development application 900, as indicated by arrow 920, in response to or based on termination of execution of the software tests at block 918” 

As per claim 17, the rejection of claim 10 is incorporated and furthermore Wiener discloses:
wherein the application is a Java application and a testing tool transforms the application classes, wherein the testing tool is a testing library.
[0131] “The code coverage data may be determined using a software tool such as Java Code Coverage (JaCoCo), Coverage.py, ATLASSIAN CLOVER®, Bullseye Coverage, FrogLogic CoCo, or MICROSOFT VISUAL STUDIO®, among other possibilities. The particular software tool may be selected based on, for example, the programming language in which a software product is written.
Examiner interpretation:
 Selecting Java library as a testing tool is based on software product programming language was Java.

Claims 18, 19, 20 are the Non-transitory machine-readable medium claims corresponding to method claims 10, 13, 14 and rejected under the same rational set forth in connection with the rejection of claims 10, 13, 14 above. 

Claims 1-6 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al (US20200125485A1) hereinafter “Weiner” in view of LIU et al (US2017023566A1) hereinafter “LIU” and Zaniolo et al (US 20060187848A1) hereafter “Zaniolo”.
.
As per claim 1, Weiner discloses a processor in communication with a memory:
 	fig. 1 component 102 and 104 
a testing tool configured to:
 transform a plurality of application classes of the application such that each respective class of the plurality of application classes is configured to track usage of the respective class:
This element is interpreted under 35 U.S.C. 112(f) as the a tool 199 A/B stored in memory 184 and executed by the host processor 186 using the steps described in [0027] to instrument the classes.
 	Wiener discloses a testing device, executed by the processor using steps or algorithms described in [0130] to transform classes of the application 630.

Examiner interpretation:
[0130] “To that end, software product 630 may be modified (e.g., injected) with additional code that allows the testing device to determine which code units or portions thereof are being executed and which data units or portions thereof are being accessed or modified by the software tests. The additional code might be injected into software product 630 temporarily for the purpose of determining code coverage, but might not form part of a publicly-available release of software product 630. In an example implementation, each code unit may be modified to write to a log file when it is invoked. The log file may then be read to determine the software control flow resulting from execution of a given software test. In another example, each code unit may be modified to add software tracing calls to generate an indication of the code units executed by a given software test.”
[0124] Code units 606-622 may represent a plurality of different levels of code aggregation (i.e., code hierarchy) corresponding to different levels of granularity. For example, code units 606-622 may represent code files, functions, classes (i.e., object-oriented programming classes), methods within classes, statements, lines, branches, or instructions (i.e., assembly or binary instructions), among other possibilities.

test the application with a plurality of tests:
This element is interpreted under 35 U.S.C. 112(f) as a tool 199 A/B stored in memory 184 and executed by the host processor 186 using the steps described in [0028] to test the application: running tests.

Wiener discloses a testing device, executed by the processor using steps or algorithms described in [0122] to test the application 630.

Examiner interpretation:

[0122] FIG. 6A illustrates software control flow of an example software product 630 resulting from testing of software product 630 by a plurality of software tests;

Which include unrelated tests:
[0143]” Additionally, many of the software tests might not actually test code units or data units that have changed, or even test code or data units that interact with the code or data units that have changed. Running such tests may thus consume time without evaluating the effect of changes between the first and second versions on performance of software product 630.

Examiner interpretation:
tests may be relevant or irrelevant to the application code changes.

 while testing the application map which respective classes of the plurality of application classes are used by respective tests of the plurality of tests:
This element is interpreted under 35 U.S.C. 112(f) as a tool 199 A/B stored in memory 184 and executed by the host processor 186 using the steps described in [0033] to map the test to code path(classes).

Wiener discloses a testing device, executed by the processor using steps or algorithms described in [0137] to map tests to code units (Classes). 

Examiner interpretation:
[0137] “The code coverage data determined for each of tests 600, 602, and 604 may be used to determine a first mapping between (i) software tests 600, 602, and 604 and (ii) one or more of code units 606-622. FIG. 6D illustrates an example first mapping. Test 600 is mapped to each of code units 606, 608, 616, 620, and 622, as represented by the “X” in the corresponding cell of the table shown in FIG. 6D. That is, test 600 is mapped to each code unit of software product 630 that is invoked by execution of test 600. Test 600 is mapped to code units based on the code coverage data collected for test 600. Similarly, test 602 is mapped to code units 610 and 616, and test 604 is mapped to code units 610, 612, and 618. The mappings for test 602 and 604 are similarly based on the code coverage data collected for these respective tests. Notably, the mapping illustrated in FIG. 6D corresponds to the control flow shown in FIG. 6A

determine that a first class of the plurality of application classes is used by a subset of tests of the plurality of tests wherein the subset of tests includes a first test and a second test of the plurality of tests:
This element is interpreted under 35 U.S.C. 112(f) as a tool 199 A/B stored in memory 184 and executed by the host processor 186 using the steps described in fig. 3 step 340 to determine subset of tests associated with an identified class.

Wiener discloses a testing device, executed by the processor using steps or algorithms described in [0137] and 6D, that identifies for each class a set of associated tests. 

Examiner interpretation:
[0137]” FIG. 6D illustrates an example first mapping. Test 600 is mapped to each of code units 606, 608, 616, 620, and 622, as represented by the “X” in the corresponding cell of the table shown in FIG. 6D. That is, test 600 is mapped to each code unit of software product 630 that is invoked by execution of test 600. Test 600 is mapped to code units based on the code coverage data collected for test 600. Similarly, test 602 is mapped to code units 610 and 616, and test 604 is mapped to code units 610, 612, and 618. The mappings for test 602 and 604 are similarly based on the code coverage data collected for these respective tests. Notably, the mapping illustrated in FIG. 6D corresponds to the control flow shown in FIG. 6A.”;

 and responsive to the first class of the plurality of application classes being modified:
[0144]” The testing device may compare the first and second versions of software product 630 to identify code and data units that have been modified or changed between the first and second versions. For example, the testing device may identify that code units 610 and 618 as well as data unit 624 have changed between the first and second versions, as indicated by these units having a vertical line pattern in FIG. 7.”
 
retest the application with only the subset of tests based on determining that the first class is used by the subset of tests:
This element is interpreted under 35 U.S.C. 112(f) as a tool 199 A/B stored in memory 184 and executed by the host processor 186 using the steps described in fig. 3 step 350 to retest the application with the identified associated test.

Wiener discloses a testing device, executed by the processor using steps or algorithms described in [0146] and 6D, to re-execute the identified tests.
 
 Examiner interpretation:
[0146] “Looking at FIG. 6D, code unit 610 is executed in response to execution of tests 602 and 604 against software product 630. Similarly, code unit 618 is executed in response to execution of test 604 against software product 630. Looking at FIG. 6E, data unit 624 is accessed or modified in response to execution of tests 602 and 604 against software product 630. Changes to code units 610 and 618 and data unit 624 can thus be evaluated by execution of software tests 602 and 604, but not test 600”;
 
But not explicitly:
a virtual machine running on the processor; and an application executing within the virtual machine; wherein the virtual machine is associated with at least one testing tool .
tests which directly accesses endpoints or sends messages:

LIU discloses:
a virtual machine running on the processor; and an application executing within the virtual machine; wherein the virtual machine is associated with at least one testing tool:
 [0083] FIG. 4 illustrates a possible implementation of process or processor B1 of FIG. 3(a) that may be utilized in an embodiment of the invention. As shown in the figure, 11 (Source Code) and 12 (Software Test Code) are instrumented (i.e., provided with an ability to monitor or measure the level of the code's performance, diagnose errors, write trace information, etc.) by process or processor B10, either at compiler time or at runtime. 14 (Instrumented Source and Test Code) and 141 (Code Coverage Runtime Library) are then executed on JVM (Java Virtual Machine) (B11), with the test coverage information (15) being recorded during the execution and written onto disk (or other suitable data storage).
Examiner interpretation:
LIU also discloses: Transform classes: [0083], create map: [0082] and select a subset of tests in response to a class modification: [0081] and update the map fig.3d.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of LIU into teachings of Weiner to select a plurality of software tests to execute on the first branch as updated based on (i) a portion of the first branch modified by the source code update and (ii) the predetermined checkpoint within the development cycle and merge the source code update with branches of a software product, while saving time and freeing up resources.
But not explicitly:
Tests which directly accesses endpoints or sends messages:

Zaniolo discloses:
Tests which directly accesses endpoints or sends messages:
[0030] “[If the endpoint is available, for example, if the user has left work and is not using the endpoint, the endpoint will be available to the system for network testing (“Yes” branch). The endpoint switches from normal operation mode to testing mode (block 410). The endpoints generate or receive network testing traffic based on the request received by the endpoint (block 412). The endpoints record parameters of the network testing (block 414). The recorded parameters are sent from the endpoints that record the data to a server for analysis (block 416). The endpoints have completed testing and switch from testing mode back to operation mode (block 418). The testing data can be analyzed by the system and the network testing is completed (block 420).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Zaniolo into teachings of Weiner and LIU to select a plurality of software tests to execute on the first branch as updated based on (i) a portion of the first branch modified by the source code update and (ii) the predetermined checkpoint within the development cycle and merge the source code update with branches of a software product, while saving time and freeing up resources.
 Furthermore, to efficiently and effectively generating and testing network traffic conditions, and receives the network traffic for network testing purposes to ensure that the testing system collects the network testing data and works with network security

As per claim 2, the rejection of claim 1 is incorporated and furthermore, Weiner discloses:
wherein the testing library is a Java Library:
 [0131] The testing device may instead execute software product in a computing environment configured to track the execution of the different parts of software product 630. The code coverage data may be determined using a software tool such as Java Code Coverage (JaCoCo),  

But not explicitly:
wherein the virtual machine is a Java virtual machine and the at least one testing tool includes a testing library:
LIU discloses:
wherein the virtual machine is a Java virtual machine and the at least one testing tool includes a testing library:
[0083] “14 (Instrumented Source and Test Code) and 141 (Code Coverage Runtime Library) are then executed on JVM (Java Virtual Machine) (B11), with the test coverage information (15) being recorded during the execution and written onto disk (or other suitable data storage). 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of LIU into teachings of Weiner to select a plurality of software tests to execute on the first branch as updated based on (i) a portion of the first branch modified by the source code update and (ii) the predetermined checkpoint within the development cycle and merge the source code update with branches of a software product, while saving time and freeing up resources

As per claim 3, the rejection of claim 1 is incorporated and furthermore Weiner discloses:  
Wiener discloses:
wherein the subset of tests is a first subset of tests:
[0126] Execution of test 600 against or on software product 630 may cause execution of code units 606, 608, 616, 620, and 622, and may cause software product 630 to access or modify data unit 614:
[0127] Similarly, execution of test 602 against or on software product 630 causes execution of code units 610 and 616, and accessing or modification of data unit 624, as indicated by the dashed line pattern.
[0128] Likewise, execution of test 604 against or on software product 630 causes execution of code units 610, 612, and 618, and accessing or modification of data units 624 and 626, as indicated by the dotted line pattern.
Examiner interpretation:
Class 616 is executed by test 600(second) and 602(first).

 and the at least one testing tool is further configured to: 
determine that a second class of the plurality of application classes is used by a second subset of tests of the plurality of tests, wherein the second subset of tests includes the first test and a third test of the plurality of tests:
This element is interpreted under 35 U.S.C. 112(f) as a tool 199 A/B stored in memory 184 and executed by the host processor 186 using the steps described in [0035] or fig. 4B to retest the application with the identified associated test if respective classes are modified.

Wiener discloses a testing device, executed by the processor using steps or algorithms described in Fig. 7 to identify the modified classes.

Examiner interpretation:
 Fig. 6D.
Class 610 is executed by test 602(first) and 604(third).
 
and responsive to the second class of the plurality of application classes being modified, retest the application with the second subset of tests based on determining the second class is used by the first test and the third test:
This element is interpreted under 35 U.S.C. 112(f) as a tool 199 A/B stored in memory 184 and executed by the host processor 186 using the steps described in [0035] or fig. 4B to retest the application with the identified associated test if respective classes are modified.

Wiener discloses a testing device, executed by the processor using steps or algorithms described in Fig. 7 and [0146] to identify the modified classes and to retest the identified modified classes with their respective test stubs.

Examiner interpretation:
[0146] “data unit 624 is accessed or modified in response to execution of tests 602 and 604 against software product 630. Changes to code units 610 and 618 and data unit 624 can thus be evaluated by execution of software tests 602 and 604, but not test 600.”

As per claim 4, the rejection of claim 1 is incorporated and furthermore Weiner   disclose:
wherein tracking usage of the respective class includes recording any use of the respective class of the plurality of application classes:
[0138] The first mapping may additionally include various parameters, including the code coverage data, associated with execution of a particular code unit in response to a given software test. For example, the first mapping may indicate that code unit 610, when executed in response to software test 604, takes 5 seconds to execute, uses 206,032 kilobytes of memory, invokes covers 90% of the classes within code unit 610, and invokes 75% of the instructions within code unit 610, among other execution parameters. Each combination of code unit and software test marked by an “X” may be associated with similar parameters. As described in more detail below, these parameters may be used in determining sets of software tests that, as a combination, meet desired execution criteria. 
 
As per claim 5, the rejection of claim 1 is incorporated and furthermore, Weiner discloses:
wherein mapping which respective classes of the plurality of application classes are used by respective tests of the plurality of tests includes recording which respective classes were accessed for each test of the plurality of tests:
[0132] FIG. 6B illustrates example code coverage data that may be generated based on execution of test 600 against software product 630. The code coverage data may indicate, for each of code units 606-622, the extent to which classes, methods, lines of code, code branches, and instructions, among other possibilities, are executed by software test 600. Notably, the format of the code coverage data may depend on the level of code abstraction, code aggregation, or code hierarchy represented by code units 606-622 (e.g., file, class, method, function, branch, etc.)”;
  See also fig 6D and 6E.

As per claim 6, the rejection of claim 1 is incorporated and furthermore, Wiener discloses:
wherein the at least one testing tool is configured to retest the application with the respective subset of tests each time a respective class of the plurality of application classes is modified:
This element is interpreted under 35 U.S.C. 112(f) as a tool 199 A/B stored in memory 184 and executed by the host processor 186 using the steps described in 4B, to whenever the class is modified retest the application with the identified associated test.

Wiener discloses a testing device, executed by the processor using steps or algorithms described in [0146] and 6D, to re-execute the identified tests for a modified class.

Examiner interpretation:
 [0146] “Similarly, code unit 618 is executed in response to execution of test 604 against software product 630. Looking at FIG. 6E, data unit 624 is accessed or modified in response to execution of tests 602 and 604 against software product 630. Changes to code units 610 and 618 and data unit 624 can thus be evaluated by execution of software tests 602 and 604, but not test 600”;


As per claim 8, the rejection of claim 1 is incorporated and furthermore, Weiner discloses:
wherein transforming the plurality of application classes includes configuring each of the plurality of classes to perform a data store to record any usage of a method:
[01179] “Execution of the tests may generate feedback data indicating results of the software tests. The results may include, among other information, whether the first branch passed or failed a given software test, any generated errors, warnings, or other output of the given software test, an execution time of the given test, and a computing resource usage by the given test, among other parameters. The feedback data may be transmitted by testing server 904 to development application 900, as indicated by arrow 920, in response to or based on termination of execution of the software tests at block 918” 

As per claim 9, the rejection of claim 1 is incorporated and furthermore, Weiner discloses:
wherein the first class includes a first method and a second method, and wherein the second method references the second class. 
[0124] Code units 606-622 may represent a plurality of different levels of code aggregation (i.e., code hierarchy) corresponding to different levels of granularity. For example, code units 606-622 may represent code files, functions, classes (i.e., object-oriented programming classes), methods within classes, statements, lines, branches, or instructions (i.e., assembly or binary instructions), among other possibilities.
[0230] “Based on the dependencies, the software application may be configured to determine (i) a first group of the code units that depend on a code unit containing the source code update and (ii) a second group of the data units that depend on the code unit. The software application may also be configured to determine the subset of the software product to rebuild based on the first group of the code units and the second group of the data units.

Examiner interpretation:

Class includes methods. First group as a first class with a set of methods, the updating unit as another class. Relationship is established by a reference to the updating unit from a first-class method(s).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al (US20200125485A1) hereinafter “Weiner” in view of Zaniolo et al (US 20060187848A1) hereafter “Zaniolo”, LIU et al (US20170235661A1) hereinafter “LIU” and Kekicheff et al (US20110089232 A1) hereinafter “Kekicheff”.

As per claim 7, the rejection of claim 1 is incorporated and furthermore, Weiner discloses:
wherein the application includes a plurality of services and a first service of the plurality of services is a payment service:
[0115] “For instance, suppose that a database application is executing on a server device, and that this database application is used by a new employee onboarding service as well as a payroll service. Thus, if the server device is taken out of operation for maintenance, it is clear that the employee onboarding service and payroll service will be impacted. Likewise, the dependencies and relationships between configuration items may be able to represent the services impacted when a particular router fails”;
	
But not explicitly:
wherein the plurality of tests includes a payment service test.
Kekicheff discloses:
a first service of the plurality of services is a payment service, and wherein the plurality of tests includes a payment service test.
[0044] “The test list generation system 302 includes a database of all potential tests that can be performed on a reference payment device based on various mandatory and optional features that may be included in a payment device according to the payment processing system's specification
[0115] “For instance, suppose that a database application is executing on a server device, and that this database application is used by a new employee onboarding service as well as a payroll service. Thus, if the server device is taken out of operation for maintenance, it is clear that the employee onboarding service and payroll service will be impacted. Likewise, the dependencies and relationships between configuration items may be able to represent the services impacted when a particular router fails”;
  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kekicheff into teaching of  Weiner and  LIU to have a system that reduces or eliminates the possibility of misinterpretation of the specification and test criteria,  reduce  time needed for certification of a payment device, provide reliable information to the Vendors and/or testing centers and to use artificial intelligence to determine from a data base of all potential tests to perform, a test plan of one or more tests to apply to each Such determined configuration of the reference payment device based at least in part on the one or more features of the payment device.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al (US20200125485A1) hereinafter “Weiner” in view of Zaniolo et al (US 20060187848A1) hereafter “Zaniolo” and Kekicheff et al (US20110089232 A1) hereinafter “Kekicheff”.

As per claim 15, the rejection of claim 10 is incorporated and furthermore Wiener discloses:
wherein the application includes a plurality of services and one service of the plurality of services is a payment service:
[0115] “For instance, suppose that a database application is executing on a server device, and that this database application is used by a new employee onboarding service as well as a payroll service. Thus, if the server device is taken out of operation for maintenance, it is clear that the employee onboarding service and payroll service will be impacted. Likewise, the dependencies and relationships between configuration items may be able to represent the services impacted when a particular router fails”;

But not explicitly:
 wherein the plurality of tests includes a payment service test:
Kekicheff discloses:
wherein the plurality of tests includes a payment service test:
 [0044] “The test list generation system 302 includes a database of all potential tests that can be performed on a reference payment device based on various mandatory and optional features that may be included in a payment device according to the payment processing system's specification
[0115] “For instance, suppose that a database application is executing on a server device, and that this database application is used by a new employee onboarding service as well as a payroll service. Thus, if the server device is taken out of operation for maintenance, it is clear that the employee onboarding service and payroll service will be impacted. Likewise, the dependencies and relationships between configuration items may be able to represent the services impacted when a particular router fails”;
Examiner interpretation:
Kekicheff also discloses test that access directly endpoints (consumer device) using a set of messages to consumer devices [0027, fig. 2 and fig. 5].

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kekicheff into teachings of Weiner and Zaniolo to have a system that reduces or eliminates the possibility of misinterpretation of the specification and test criteria,  reduce  time needed for certification of a payment device,  provide reliable information to the Vendors and/or testing centers and to use artificial intelligence to determine from a data base of all potential tests to perform, a test plan of one or more tests to apply to each Such determined configuration of the reference payment device based at least in part on the one or more features of the payment device.

Pertinent arts:
US20060277439A1:
During testing of the baseline build of a program, code coverage data is generated. The code coverage data identifies which test implicates which code path of the baseline build. When a modification of the baseline build is made, the modified build may be differentiated to determine what code of the modified build was changed. When the modified build is differentiated, the code coverage data for the modified code path is mapped to appropriate tests. The tests may then be used to test the changed code path without requiring testing of all the code paths of the modified build.

US 10678678 B1:

 A suite of tests is executed on a first version of program code to generate data indicative of code coverage of respective tests with respect to the program code. A mapping of the tests to the program code is determined based at least in part on the data indicative of code coverage and is stored. The mapping comprises data indicative of one or more portions of the program code exercised by respective tests from the suite. Based at least in part on the mapping of the tests to the program code and on data indicative of one or more modified or new portions of a second version of the program code, a subset of the tests is determined that are likely to be exercised by the second version of the program code.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRAHIM BOURZIK/           Examiner, Art Unit 2191     

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191